Citation Nr: 0511283	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  03-34 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to accrued benefits.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel




INTRODUCTION

The veteran had active service from October 1963 to April 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  


FINDING OF FACT

The appellant is not the veteran's spouse, child, dependent 
parent, or the person who bore any of the expenses of the 
veteran's last sickness or burial.  


CONCLUSION OF LAW

The appellant's claim of entitlement to accrued benefits is 
without legal merit. 38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) is generally applicable to 
a claimant's request for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2004).  The VCAA and 
the implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, VA will attempt to obtain on behalf of 
the claimant.  The United States Court of Appeals for 
Veterans Claims (Court) has mandated that VA ensure strict 
compliance with the provisions of the VCAA.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With respect to the duty to notify, in June 2002, the RO 
provided the appellant a letter that informed him of the 
decision reached in his case.  This letter included 
notification of the basis of the decision and the evidence 
used to reach that decision. Additionally, the RO provided 
the appellant a Statement of the Case (SOC) in September 2003 
as well as a Supplemental Statement of the Case (SSOC) in 
April 2004, that included a summary of the evidence and the 
applicable law and regulations as well as a discussion of the 
facts of the case.  The June 2002 decision letter, SOC, and 
SSOC, together advised the appellant that there were no 
accrued benefits due and unpaid at the time of the veteran's 
death.  The June 2002 decision letter, SOC, and SSOC, 
together also informed the appellant that in accordance with 
existing law, he was not in any event an eligible person 
entitled to receive any monetary benefits that might have 
been due and unpaid at the time of the veteran's death.  The 
RO further advised the appellant that there was no evidence 
that showed that the appellant was a person who bore any of 
the expenses of the veteran's last sickness or burial.  A 
Hearing Officer/Decision Review Officer provided the 
appellant with the same information as the foregoing at the 
local hearing held at the RO in March 2004.  In a follow up 
to the local RO hearing, in a letter dated in March 2004, the 
RO reiterated to the appellant that he was not a proper 
claimant under the law for accrued benefits, that Regions 
Bank-as the legally appointed guardian/trustee for the 
veteran-could demand payment from VA, and that the appellant 
could assist the bank by obtaining treatment records from the 
hospital where the veteran stayed to establish his date of 
admission and date of discharge.  At the travel board hearing 
held before the undersigned Veterans Law Judge in February 
2005, the undersigned noted the reasons for the RO's denial 
of appellant's claim.  The undersigned further discussed with 
the appellant who the law provides is an eligible person 
entitled to receive any monetary benefits that are due and 
unpaid at the time of the veteran's death.  The appellant 
testified that he bore no personal expenses having to do with 
the veteran during his lifetime.

In light of the above, the Board finds that any assistance 
beyond what has already been provided is not required in this 
case because there is no reasonable possibility that such 
would aid in substantiating the appellant's claim.  As noted, 
the appellant has been notified of his procedural and 
appellate rights as well as the basis for the RO's denial of 
his claim.  Furthermore, the relevant facts are not in 
dispute.  Rather, the appellant's appeal is essentially based 
on his interpretation of VA laws and regulations.  The 
appellant has been advised that such interpretation is 
inconsistent with governing legal authority and he has not 
presented additional evidence or argument pertinent to the 
basis for the denial of benefits.  Therefore, the Board finds 
that the outcome of the present appeal is based upon 
application of the law to the known facts.  The Board 
acknowledges that the appellant has not been provided with 
notice of VA's statutory obligations under the VCAA and the 
information and evidence necessary to substantiate his claim 
in a separate VCAA notification letter; however, the Court 
has held that the provisions of the VCAA do not affect 
matters on appeal when the question is limited to statutory 
interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  See also Mason v. Principi, 16 Vet. App. 129, 132 
(2002) (providing that where the law as mandated by statute, 
and not the evidence, is dispositive of the claim, the VCAA 
is not applicable); VAOPGCPREC 5-04 (holding that under 38 
U.S.C. §§ 5103(a), 5103A, VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
and VA is not required to assist a claimant in developing 
evidence to substantiate a claim where there is no reasonable 
possibility that such aid could substantiate the claim, 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  

Finally, in the circumstances of this case, where there is no 
legal basis for eligibility for payment of accrued benefits 
under 38 U.S.C. § 5121, a remand for additional development 
as to whether amounts were due and unpaid at the time of the 
veteran's death, based on testimony elicited from the 
appellant at the February 2005 travel board hearing, would 
serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (providing that remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  And, since 
the RO has provided the appellant with all required notice 
relevant to the legal basis for the denial of his claim, the 
Board finds that there is no prejudice in proceeding with the 
claim at this time.  Sutton v. Brown, 9 Vet. App. 553, 564-66 
(1996); Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


II.	Evidence

At the travel board hearing, the appellant indicated that he 
had no additional evidence to submit at that time.  
(Transcript (T) 2).  The appellant contended that there were 
benefits due and unpaid at the time of the veteran's death 
for the period of February 15, 2001 to the date of the 
veteran's death on June [redacted], 2001.  (T. 2)  The appellant 
maintained that the veteran was hospitalized on December 1, 
2000 at the government's expense and the veteran was released          
from the hospital on February 14, 2001.  (T. 3-4)  The 
appellant testified that "Regency" Bank, trustee, resumed 
payment of all of the veteran's expenses, including the 
veteran's rent, utilities, cable, etc., from February 22, 
2001 up to the veteran's death on June [redacted], 2001.  (T. 4-5)  
The appellant therefore maintained that amounts were due and 
unpaid from the date the veteran left the hospital in 
February 2001 until his death in June 2001, contrary to VA's 
position that the veteran continued to be hospitalized during 
this period.  (T. 4, 11)  The appellant indicated that in 
April 2001, he visited the veteran at the house the veteran 
stayed in following his release from the hospital in February 
2001.  (T. 8, 12)  The appellant testified that he was 
advised by a trust officer at the "Regency" Bank that the 
bank stopped paying rent during the veteran's 
hospitalization.  (T. 10)  The appellant indicated that 
"Regency" Bank only provided him with account statements 
dated from February 2001 through to the veteran's death in 
June 2001; he obtained no records that covered the veteran's 
hospitalization from December 2000 to February 2001.  (T. 10-
11)  The appellant related that the trust officer from the 
"Regency" Bank maintained that payments from VA should have 
automatically resumed once the veteran was released from the 
hospital in February 2001.  (T. 12)  The appellant testified 
that he bore no personal expenses having to do with the 
veteran during his lifetime.  (T. 13-14)

The appellant presented similar testimony at the RO hearing 
previously held in March 2004.

In correspondence dated in December 2000, the RO advised 
Regions Bank that the veteran's benefits were discontinued 
effective December 1, 2000 based on the veteran's 
hospitalization at the government's expense and based on the 
size of the veteran's estate.  

A Regions Bank statement of the account for the period from 
February 1, 2001 to August 28, 2001 showed expenditures made 
from the veteran's account that included a February 16, 2001 
disbursement to M.G. for purposes of helping the veteran 
"adjust back at home from [the] hospital" as well as a 
February 22, 2001 disbursement to W.W. for rent.  

The Certificate of Death indicates that the veteran died on 
June [redacted], 2001. 
 


III.	Pertinent Laws and Regulations

Accrued benefits are defined as periodic monetary benefits to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death and due and unpaid for a period not to 
exceed two years. 38 U.S.C.A. § 5121(a) (West 2002); 38 
C.F.R. 3.1000(a), (b) (2004).  Accrued benefits are payable 
to an eligible surviving spouse, child, or parent upon the 
death of a veteran.  Id.  In all other cases, only so much of 
the accrued benefit may be paid as may be necessary to 
reimburse the person who bore the expense of last sickness or 
burial.  Id.  


IV.	Analysis

The appellant is not the veteran's spouse, child, dependent 
parent, or the person who bore any of the expenses of the 
veteran's last sickness or burial.  Therefore, the appellant 
is not within the category of eligible persons under the 
provisions of 38 U.S.C.A. § 5121(a) and 38 C.F.R. 
§ 3.1000(a)(1)-(4), (b), who are entitled to payment of any 
accrued benefits that may have been due but were not paid to 
the veteran at the time of his death.  The Board emphasizes 
that even assuming without deciding that there were VA 
benefits to which the veteran was entitled that remained 
unpaid at the time of his death, the appellant is not a 
proper claimant and therefore lacks standing to make a claim 
under 38 U.S.C. § 5121.  

At the February 2005 travel board hearing, the appellant made 
a comment (T. 15) that suggested he anticipated that the 
Board's determination as to whether the appellant was 
entitled to the benefit sought on appeal would also include a 
determination as to whether Regions Bank is within the 
category of eligible persons who are entitled to payment of 
any accrued benefits that may have been due but were not paid 
to the veteran at the time of his death.  The Board notes 
that this issue has not been developed for appellate 
consideration and lies beyond the scope of this appeal.  
Moreover, the appellant lacks standing to pursue a 
determination as to whether Regions Bank meets the basic 
eligibility requirements as a claimant for accrued benefits.  
Regions Bank would have to pursue such a claim in its own 
right.  

Accordingly, there is no legal basis to the appellant's claim 
for payment of accrued benefits.  As the law and not the 
evidence is dispositive in this case, entitlement to payment 
of accrued benefits must be denied due to the absence of 
legal merit.  Sabonis, 6 Vet. App. at 430. 


ORDER

Entitlement to accrued benefits is denied. 



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


